Dismissed and Memorandum Opinion filed January 29, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01091-CV

                       ALMOND MITCHELL, Appellant

                                         V.
                        STELLA MITCHELL, Appellee

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57100

                 MEMORANDUM                      OPINION


      This attempted appeal is from a judgment signed January 27, 2011. No
clerk’s record has been filed. The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.

      On December 28, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                        2